COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00527-CV


IN RE ROBERT RICHARD TAYLOR                                             RELATOR
II


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

              MEMORANDUM OPINION ON REHEARING1

                                    ------------

      After considering Relator’s motion for rehearing and the State’s response,

we deny the motion, but we withdraw our January 4, 2013 opinion and substitute

the following. See Padieu v. Court of Appeals of Tex., Fifth Dist., No. AP-76,727,

2013 WL 85372, at *2 (Tex. Crim. App. Jan. 9, 2013).

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be denied. Accordingly, relator’s petition for

writ of mandamus is denied. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                   PER CURIAM


      1
       See Tex. R. App. P. 47.4, 52.8(d).
PANEL: WALKER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: February 28, 2013




                               2